El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Recurre ante nos la Administración de Terrenos de Puerto Rico (en adelante la Administración) para que revi-semos una resolución mediante la cual el tribunal de ins-tancia resolvió que el Gobierno está obligado a depositar como justa compensación, para beneficio del dueño y del arrendatario de una finca expropiada, una cantidad mayor al justo valor en el mercado de la finca. Revocamos.
i
La Administración, mediante un procedimiento de ex-propiación forzosa ante el Tribunal Superior, adquirió el dominio sobre una finca en Santurce. Incluyó —como par-tes con interés— al dueño de la finca, Nerashford Development Corporation (en adelante Nerashford) y a la arren-dataria de la finca, Empresas Yogui, Inc. (en adelante Yogui). Como compensación, la Administración depositó trescientos ochenta y ocho mil dólares ($388,000).(1)
*806El tribunal de instancia oportunamente emitió una re-solución en la que declaró que el dominio absoluto de la finca había quedado investido en la Administración y or-denó su entrega inmediata a ésta. El foro de instancia ex-presó, además, que la cuantía y distribución de la justa compensación, para las personas con derecho a ella, se de-terminaría mediante una sentencia que sería dictada con posterioridad.
Luego de haber efectuado retiros de la suma depositada inicialmente por la Administración(2) Nerashford solicitó que le fuera entregado el resto del dinero depositado. El tribunal, luego de verificar que la solicitud de Nerashford se hubiera notificado a Yogui, ordenó que se expidiera el cheque correspondiente a favor de Nerashford.
Posteriormente, Yogui alegó tener derecho al valor neto de sus derechos de arrendamiento y a una justa compen-sación por los perjuicios ocasionados debido a la expropiación. Planteó que esta cantidad era independiente, separada y adicional de la suma que ya había sido deposi-tada por la Administración y retirada por Nerashford, puesto que dicha suma sólo cubría el valor del inmueble.
El tribunal de instancia decidió que al expropiar, el Es-tado no estaba obligado a valorar el arrendamiento que afectaba la finca, pero que la arrendataria no quedaba pri-vada de la capacidad para demostrar posteriormente que su contrato de arrendamiento es extraordinario, y así jus-tificar la concesión de una compensación adicional al justo valor en el mercado.
Luego de haber tomado esta determinación, el tribunal de instancia celebró una vista y concluyó que el contrato era extraordinario por ser extenso y sumamente compli-cado, y debido a que no se otorgaba con frecuencia. Como consecuencia, el Tribunal Superior resolvió que el Gobierno *807está obligado a compensar a Yogui con una cantidad adicio-nal a la que tiene que pagar al dueño de la finca por el justo valor en el mercado de la finca.
De este dictamen recurre la Administración y sostiene que dicho contrato de arrendamiento no era extraordinario y que no procedía la compensación adicional ordenada por el tribunal a quo. Por la naturaleza e importancia de la controversia, expedimos el auto.
HH HH
Nuestra Constitución dispone que no se tomará o perjudicará la propiedad privada para uso público a no ser mediante el pago de una justa compensación. Art. II, Sec. 9, Const. E.L.A., L.P.R.A., Tomo l.(3) El Estado deposita la compensación debida a favor del dueño y de cualquier persona que tenga derecho, conforme las normas aplicables, a participar de ella. Sees. 4 y 5a de la Ley de 12 de marzo de 1903 (32 L.P.R.A. sees. 2905 y 2907); Reglas 58.3 y 58.9 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Bajo la Constitución federal no existe una fórmula rígida que determine la justa compensación que el Estado tiene que pagar por el título de dominio de una finca. United States v. Cors, 337 U.S. 325 (1949); 4 Nichols’ The Law on Eminent Domain Sec. 12.01, págs. 12-30 a 12-34 (3ra ed. 1993). La regia general que se ha usado por los tribunales federales para determinar dicha cantidad ha sido la del valor en el mercado de la finca, sin tomar en consideración las cargas reales o gravámenes que afecten a la finca. A este método se le ha llamado el undivided fee rule. Nichols’, supra, Sec. 12.05[1], págs. 12-103 a 12-108; R.E. Boyer y J.P. Wilcox, An Economic Appraisal of Leasehold Valuation in Condemnation Proceedings, 17 U. Miami L. *808Rev. 245, 248 y 258-259 (1963). Aunque no había sido re-conocido expresamente por nuestra jurisprudencia, este método es compatible con nuestros pronunciamientos pre-vios, y al ser la manera más generalizada, sencilla y lógica de determinar qué compensación es justa, expresamente lo adoptamos en Puerto Rico.(4)
La utilización de este método responde al principio fundamental de que la compensación que el Estado paga es por la finca expropiada, no por los diferentes intereses en ella. Nichols’, supra, Sec. 12D.04[3], págs. 12D-45 a 12D-46. Por eso hemos dicho:
“Un recurso de expropiación es un procedimiento in rem. No va dirigido contra ningún demandado en particular, sino contra la propiedad propiamente dicha. Si bien el ejercicio del poder de expropiar extingue todos los derechos anteriores sobre la pro-piedad, el gobierno no expropia el interés que pueda tener nin-gún demandado en particular sobre la propiedad.” Pueblo v. McCormick, Alcaide & Co., 78 D.P.R. 939, 945 (1956), citando a Pueblo v. 632 Metros Cuadrados de Terreno, 74 D.P.R. 961, 970 (1953). Véanse: E.L.A. v. Registrador, 111 D.P.R. 117, 120 (1981); Olivero v. Autoridad de Carreteras, 107 D.P.R. 301, 306 (1978); E.L.A. v. Sociedad Protectora, 100 D.P.R. 844, 849 (1972).
De la misma manera hemos expresado que “[e]l derecho del gobierno a expropiar propiedad privada para uso público ‘es un atributo inherente y necesario de la soberanía ... y es superior a todos los derechos de propiedad.’ ... El título que se adquiere mediante la expropiación no se deriva del título del anterior dueño, sino que es un título nuevo, independiente y absoluto”. (Citas omitidas.) Pueblo v. 632 Metros Cuadrados de Terreno, supra, pág. 970; E.L.A. v. Registrador, supra, pág. 119.
La inscripción de dominio a favor del Gobierno se hace libre de todo gravamen ... [la expropiación forzosa] “extingue todas las *809cargas y derechos anteriores sobre el bien expropiado, los cua-les se convierten ... en derechos sobre el justo precio, ... los asientos de cargas, gravámenes, derechos reales o limitaciones que graven el dominio o derecho expropiado, serán objeto de cancelación, ... lo expropiado queda libre de toda carga, gravamen o limitación, pues la expropiación las extingue, transfor-mándose la titularidad sobre las mismas en un derecho sobre el dinero obtenido como justo precio de la expropiación”. (Citas omitidas.) E.L.A. v. Registrador, supra, págs. 120-121.
El término “valor en el mercado” lo hemos definido como “el precio que un comprador en una venta no forzada estaría dispuesto a pagar y aquel en que mi vendedor, en las mismas circunstancias, estaría dispuesto a vender, consideradas las condiciones en que se halle el terreno en la fecha de la expropiación, y el uso más productivo a que el dueño pudiere dedicarlo dentro de un futuro razonable cercano”. Pueblo v. Huyke, 70 D.P.R. 754, 757 (1950). El tribunal, al determinar el valor en el mercado de una finca, debe tomar en consideración todo elemento o indicador que un comprador prudente consideraría. Nichols’, supra, Sec. 12B.03[2], pág. 12B-8. Véase, también sobre este tema, Boyer y Wilcox, supra, pág. 251.
Cuando se usa el undivided fee rule, se considera justa una compensación que refleje el valor en el mercado de la finca sin las cargas o gravámenes. Es decir, no se calcula el valor en el mercado de la finca como existe en la realidad, con todos los gravámenes y cargas reales que la afecten, sino que se examina el valor en el mercado de la finca tal como si ésta estuviera libre de gravámenes y de derechos reales pertenecientes a personas distintas al dueño. Con el propósito de ilustrar la norma expuesta, digamos que una finca particular está gravada —como predio sirviente— por una servidumbre y que dicha carga reduce el precio que el dueño podría obtener por la finca si no existiera la servidumbre. En este caso, el Gobierno pagará, no el precio de la finca con la servidumbre, sino el valor que *810el dueño obtendría por la finca de ésta no estar gravada por dicha servidumbre.
Sobre la responsabilidad del Gobierno en casos de expropiación forzosa, hemos resuelto que el Estado no tiene que pagar por “las oportunidades que el dueño pueda perder como resultado de la expropiación”, por los “costos de mudanza o por la pérdida de negocios mientras se muda” ni por las “pérdidas futuras” o “la pérdida de la plusvalía (good-will) proveniente de la ubicación de la propiedad”. Estado Libre v. Baldrich, 79 D.P.R. 680, 686-687 (1956). Véanse: Pueblo v. McCormick, Alcaide & Co., supra, pág. 958; Olivero v. Autoridad de Carreteras, supra, pág. 307; Pueblo v. McCormick, Alcaide & Co., supra, págs. 962 y 964-965. La jurisprudencia federal tampoco le reconoce derecho al arrendatario a ser compensado por la pérdida de ganancias o de negocios. United States v. Petty Motor Co., 327 U.S. 372, 377-378 (1946); U.S. v. 57.09 Acres of Land, More or Less, etc., 757 F.2d 1025, 1029 (9no Cir. 1985). Aun bajo nuestra disposición constitucional en cuanto a que se compensará por propiedad “perjudicada”, “debe haber un daño al terreno propiamente dicho o a los derechos de propiedad sobre el mismo”. Pueblo v. McCormick, Alcaide & Co., supra, págs. 964 y 965.
La responsabilidad fundamental del Gobierno consiste en depositar una compensación justa. Al Estado no le interesa cómo las distintas partes interesadas se dividirán la compensación depositada. E.L.A. v. Sociedad Protectora, supra, pág. 848; Direct Mail Services, Inc. v. Best, 729 F.2d 672, 675-676 (10mo Cir. 1984). Aunque el Gobierno tenga la obligación de hacer “un esfuerzo razonable para incluir como demandados a todas las personas que pudieran tener un interés en los bienes expropiados, el gobierno no tiene interés como tal en la distribución de la compensación pagada a los varios reclamantes”. Pueblo v. McCormick, Alcaide & Co., supra, pág. 947, citando & Pueblo v. 632 Metros Cuadrados de Terreno, supra, pág. 971. *811Véase Nichols’, supra, Sec. 12D.04[3], págs. 12D-43 a 12D-45.(5) Una vez el Estado cumpla con su obligación de reali-zar un esfuerzo razonable para incluir, como partes con interés en el pleito de expropiación, a toda persona que pueda tener un reclamo legítimo sobre la compensación de-bida, la única obligación restante del Estado consistirá en depositar la compensación que el tribunal determine es justa. Pueblo v. McCormick, Alcaide & Co., supra, págs. 947 y 951-952; Pueblo v. 632 Metros Cuadrados de Terreno, supra, pág. 971; Direct Mail Services, Inc. v. Best, supra, pág. 675.
Es decir, las partes con interés no tienen cada una un derecho de crédito contra el Estado.(6) Cuando el Gobierno expropia el título de dominio de una finca, tomando así la propiedad de varias personas, no surge para cada persona un derecho de crédito frente al Gobierno; sólo nace una obligación del Gobierno de depositar a favor de éstas una compensación justa por la finca. Por tal razón, el Estado no está obligado a pagarle a cada parte interesada la porción que le corresponda de la compensación depositada. Poseen, en cambio, unos derechos entre sí respecto a la justa compensación depositada. Pueblo v. McCormick, Alcaide & Co., supra, págs. 945 y 952; E.L.A. v. Sociedad Protectora, supra, pág. 848; Direct Mail Services, Inc. v. Best, supra. “La compensación fijada por el tribunal sustituye los bienes inmuebles y los dueños de cada interés sobre los mismos recobran de dicha compensación el *812mismo interés proporcional que tenían en la propiedad expropiada.” Pueblo v. McCormick, Alcaide & Co., supra, págs. 945-946; Nichols’, supra, Sec. 12D.04[3], pág. 12D-46; Boyer y Wilcox, supra, pág. 261.
Establecidos los principios generales sobre las obligacio-nes del Estado al ejercitar su poder de expropiación, pro-cedemos a examinar el efecto que tiene la existencia de un contrato de arrendamiento sobre el cálculo de la justa com-pensación que el Estado tiene que pagar.
f — < h — f 1 — 4
La existencia de un contrato de arrendamiento de ordinario no afecta la justa compensación debida. Se calcula como si dicho contrato no existiese. E.L.A. v. Sociedad Protectora, supra, pág. 849; Pueblo v. McCormick, Alcaide & Co., supra, pág. 946. Bajo este supuesto se aplica la regla general en cuanto a que la compensación total se computa sin tomar en consideración las cargas que afecten a la finca. De ahí nuestra expresión:
El hecho de que el título de dominio sobre bienes expropiados esté sujeto a un contrato de arrendamiento de ordinario no tiene efecto alguno sobre la compensación que el gobierno deba pagar por dicho título. Pueblo v. McCormick, Alcaide & Co., supra, pág. 946.
Sin embargo, en Pueblo v. McCormick, Alcaide & Co., supra, reconocimos que, en casos excepcionales, un contrato de arrendamiento puede aumentar el valor de la propiedad. (7) El caso de autos nos permite precisar el alcance de esta excepción.
En casos extraordinarios la existencia del contrato de arrendamiento aumentará el atractivo que la finca tenga para un comprador, por lo que éste probablemente pagaría *813más por la finca que si no existiera el contrato. Esto suce-dería, por ejemplo, si el arrendatario tiene solvencia econó-mica reconocida y si el canon convenido sobrepasa el valor económico del alquiler. En tal caso la existencia de este contrato “extraordinario” sí tendría que tomarse en cuenta al fijar el valor en el mercado de la finca constitutivo de la justa compensación que el Estado tiene que pagar. Esta norma se ha expresado de la manera siguiente:
The existence of the leasehold may, in certain exceptional cases result in an enhancement of the valuation of the demised premises. This, however, would not be due to multiple ownership, but due to the character of the leasehold, as, for instance, where land is leased to a financially responsible lessee at a high rental. Such lease unquestionably enhances the value of the property. Nichols’, supra, Sec. 12D.04[1], pág. 12D-27, citado con aprobación en la pág. 14 de la resolución recurrida.
En estos casos no se trata de que el Estado añada al precio de la finca unas partidas por concepto del valor del contrato de arrendamiento, por los daños causados al arrendatario o por la pérdida de ingresos o negocios que pueda sufrir el arrendatario.(8) El Estado pagará más porque la finca tiene unas circunstancias especiales que le aumentan su valor. No paga más por razón de derechos particulares, constitucionales o estatutarios del arrendata-*814rio, sino por razón de la obligación constitucional del Es-tado de pagar una compensación justa cuando tome propie-dad privada para uso público.
El lenguaje de nuestra Constitución, relativo a la obligación del Estado de compensar cuando se “tome” o “perjudique” la propiedad, no exige “que el gobierno pague al dueño del título de dominio su valor total y además pa-gue a un arrendatario ... por su interés”. Pueblo v. McCormick, Alcaide & Co., supra, págs. 948-949.(9) El Estado incurriría en responsabilidad separada, adicional y subsi-diaria frente al arrendatario si dejase de cumplir con al-guna de sus otras obligaciones, como sucedería si no fuese diligente en incluirlo como parte con interés en el pleito.
IV
Al examinar la controversia concreta que este caso nos presenta, consideramos primero el efecto de una de las cláusulas contractuales acordadas por Nerashford y Yogui en el contrato de arrendamiento:
En caso de que la propiedad arrendada sea expropiada bajo poder gubernamental, este arrendamiento expirará en el día en que se efectúa la expropiación y la Arrendataria quedará rele-vada de cualquier responsabilidad bajo este contrato que suija con posterioridad a dicha fecha.
En todo caso de expropiación, tanto la Arrendadora como la Arrendataria estarán libres para reclamar en contra de la au-toridad expropiante la suma de los daños sufridos por cada una respectivamente como resultado de dicha expropiación. Inciso T de la segunda cláusula de la escritura de arrendamiento. Anejo B, págs. 11-12.
Una lectura integral de la cláusula revela que ésta no le niega al arrendatario todo derecho a participar, en la me-*815dida que le corresponda, de la justa compensación que el Estado deposite a favor de todos los interesados en la finca.
El primer párrafo de dicha cláusula existe para impedir cualquier alegación del dueño de que el arrendatario con-tinúe obligado, tras la expropiación, a satisfacer los cáno-nes de arrendamiento. El propio lenguaje del párrafo sos-tiene esta conclusión, al concluir con el señalamiento de que “la Arrendataria quedará relevada de cualquier res-ponsabilidad bajo este contrato”. Anejo B, pág. 11. A esto es que se limita el efecto de la cláusula.
Más aún, para interpretar una cláusula contractual como una renuncia del arrendatario al derecho que ordinariamente le asiste a participar de la compensación que el Estado deposite, dicha renuncia debe constar de una manera clara y expresa. Concluimos que una cláusula contractual, al disponer que el contrato de arrendamiento “ex-pirará en el día que se efectúa la expropiación”, no puede considerarse una renuncia clara al derecho del arrendatario de participar, según le corresponda, de la justa compensación debida por el Estado.
La conclusión anterior se refuerza cuando consideramos el último párrafo de la cláusula contractual en cuestión. En dicho pasaje se dispone que “tanto la Arrendadora como la Arrendataria estarán libres para reclamar en contra [del Estado] la suma de los daños sufridos por cada una respec-tivamente como resultado de dicha expropiación”. Anejo B, pág. 12. Mediante esta disposición, Nerashford —la dueña de la finca— reconoce el derecho de Yogui —la arrendata-ria— a hacer uso del derecho que le asiste de participar, de acuerdo con las normas fijadas por nuestro ordenamiento, de la justa compensación que el Estado deposite.
La jurisprudencia federal ha interpretado, de manera idéntica, las cláusulas que establecen los derechos de los arrendatarios cuando se expropia una finca. En United States v. Petty Motor Co., supra, el Tribunal Supremo federal resolvió que, bajo la siguiente cláusula contractual, el *816arrendatario había renunciado al derecho —que normal-mente le asistiría— a recobrar de la compensación que el Estado depositara:
“If the whole or any part of the demised premises shall be taken by Federal, State, county, city, or other authority for public use, or under any statute, or by right of eminent domain, then when possession shall be taken thereunder of said premises, or any part thereof, the term hereby granted and all rights of the Lessee hereunder shall immediately cease and terminate, and the Lessee shall not be entitled to any part of any award that may be made for such taking, nor to any damages therefor except that the rent shall be adjusted as of the date of such termination of the Lease.” (Enfasis suplido.) United States v. Petty Motor Co., supra, págs. 375-376 esc. 4.
Lógicamente, el Tribunal Supremo federal consideró que, en ese caso, el arrendatario había expresado con cla-ridad, en la cláusula citada, su renuncia a participar de la compensación que el Estado depositara.
Posteriormente se ha resuelto que cláusulas práctica-mente iguales a la presente no constituyen una renuncia del arrendatario a participar de la compensación que el Estado deposite. Así, en United States v. Right to Use, Etc., Land, Alexandria, Va., 484 F.2d 1140 (4to Cir. 1973), se resolvió que la cláusula siguiente no constituía tal renun-cia:
“If the entire leased premises shall be taken for any public or quasi-public use under any statute or by the right of eminent domain ... then all obligations of the Lessee under this lease shall cease and terminate as of the date on which the Lessee surrenders, or is deprived of, the physical possession and occupation of said demised premises, and the Lessee shall have the right to file and prosecute its claims against such taking authority for damages resulting from such taking.” United States v. Right to Use, Etc., Land, Alexandria, Va., supra, pág. 1143 esc. 3.
Distinguiendo a United States v. Petty Motor Co., supra, el tribunal señaló que en aquel caso
... la cláusula no sólo terminaba el arrendamiento, sino que *817proveía para que el arrendatario no tuviera derecho a ninguna compensación. Aquí, por otro lado, [el arrendatario] reservó su derecho a reclamar contra el gobierno por los daños que surgie-ran de la expropiación. Aunque esta cláusula no agranda la obligación del Estado, sí afecta la distribución de la compensación. La cláusula es un reconocimiento al dueño de que el arrendatario sufrirá daños por motivo de la expropiación y que éste tendrá derecho a participar de la compensación. Si la intención de las partes hubiese sido otra, se debió utilizar una cláusula similar a la mencionada en Petty Motor, ... impidién-dole al arrendatario participar de la compensación. (Traducción nuestra.) United States v. Right to Use, Etc., Land, Alexandria, Va., supra, pág. 1145.
V
Aclarado el efecto de la cláusula pactada por Nerashford y Yogui, en relación con las consecuencias de la expropia-ción, pasamos a aplicar la normativa expuesta a los hechos del caso ante nos. La resolución recurrida resuelve que el Estado tiene frente al arrendatario una responsabilidad independiente y adicional a la que —en general— tiene, frente a los interesados correspondientes, por el valor de la finca. Procede revocar dicho dictamen.
El análisis seguido por el tribunal de instancia es inco-rrecto porque concluye que el Estado está obligado a pagar dos (2) compensaciones: una al dueño, por el valor de la finca, y otra aparte al arrendatario, por la naturaleza ex-traordinaria de su contrato de arrendamiento.
De la normativa antes descrita se desprende que el Estado sólo tiene una obligación: la de depositar la justa compensación correspondiente al valor del título de dominio de la finca. Esta cantidad se reparte entonces entre el dueño y arrendatario, personas cuya propiedad fue tomada en este caso sobre la base y en proporción a sus respectivos intereses.
Lo procedente era que el tribunal de instancia exami-nara si la existencia del contrato aumentaba el atractivo de la finca, en cuyo caso dicho contrato tendría que, como *818excepción, ser tomado en consideración al fijar la justa compensación. Veamos.
El Estado depositó trescientos ochenta y ocho mil dólares ($388,000) como justa compensación por el título de dominio de la finca. Conforme a la regla general, dicho valor fue calculado sin tomar en consideración la existencia del arrendamiento. Como la única obligación del Estado es depositar una justa compensación por la propiedad tomada, lo que queda por resolver es si este arrendamiento aumenta el valor de la finca para un posible comprador, debido a lo alto del canon que el nuevo dueño percibiría y a la solidez económica del arrendatario. De ser así, el contrato es "excepcional”, por lo que su impacto tiene que considerarse al calcular el valor en el mercado de la finca, constitutivo de la justa compensación.
Corresponde al foro de instancia examinar todos los fac-tores económicos pertinentes para decidir si el valor de la finca aumenta debido a la existencia del contrato entre Yo-gui y Nerashford.(10) Siendo Yogui quien alega que lo depo-sitado por el Estado no constituye la justa compensación por la finca, será Yogui quien tenga el peso de la prueba para demostrarlo. E.L.A. v. Sociedad Protectora, supra, pág. 857; Estado Libre v. Baldrich, supra, pág. 686; Pueblo v. McCormick, Alcaide & Co., supra, pág. 952; Pueblo v. 632 Metros Cuadrados de Terrenos, supra, pág. 976; Pueblo v. García, 66 D.P.R. 504, 508 (1946).
Por las razones antes expuestas, se devuelve el caso al foro de instancia para que éste oiga la prueba y determine, conforme a los criterios explicados aquí, si esta es una de *819las situaciones excepcionales en la cual el valor de la finca ajustado por el contrato de arrendamiento excede el valor de la finca, considerada como libre del arrendamiento y de cualquier gravamen. De ser así, determinará por cuánto el arrendamiento aumenta el valor de la finca y esta cantidad final será la justa compensación única que el Estado tenía que depositar. De lo contrario, no será necesario ajustar, por razón del arrendamiento, la compensación depositada por el Estado.
El tribunal determinará entonces si procede dividir la compensación entre el dueño y la arrendataria; de proce-der, determinará cómo se dividirá. Debido a que no ha sido resuelto por el tribunal de instancia ni ha sido objeto de prueba, no estamos en posición de resolver la controversia relativa a la posible participación de Yogui en la compen-sación que el tribunal determine es justa. (11) Reiteramos que la cantidad a la cual tiene derecho un arrendatario procede de la justa compensación que el Estado tiene que depositar. Pueblo v. McCormick, Alcaide & Co., supra, págs. 945 y 952; E.L.A. v. Sociedad Protectora, supra, pág. 848. Véanse, también: National R.R. Passenger Corp. v. Faber Enterprises, 931 F.2d 438, 440 (7mo Cir. 1991); Di*820rect Mail Services, Inc. v. Best, supra, pág. 675. La compen-sación por el arrendamiento “debe recobrarse de la suma que represente el valor total del título de dominio y no en adición a ella”. Olivero v. Autoridad de Carreteras, supra, pág. 306.(12)
En estas circunstancias, procede revocar el dictamen re-currido y devolver el caso para la continuación de los procedimientos.

Se dictará sentencia de conformidad con esta opinión.

El Juez Asociado Señor Negrón García disintió con opi-nión escrita, a la cual se unió el Juez Asociado Señor Re-bollo López.
— O —

 De los autos no se desprende que la Administración de Terrenos de Puerto Rico, al solicitar la consulta de ubicación en la Junta de Planificación, le notificó a Nerashford Development Corporation sobre el proyecto de expropiación que próxi-mamente iniciaría.


 Dichos retiros fueron autorizados por el tribunal de instancia a favor del Secretario de Hacienda para el pago de contribuciones sobre la propiedad, y a favor del Royal Bank de Puerto Rico para cancelar una hipoteca que gravaba la finca.


 La Constitución federal contiene una disposición casi idéntica. Emda. V, Const. EE. UU., L.P.R.A., Tomo 1.


 Nuestra jurisprudencia ha usado el concepto de “valor en el mercado” como guía para determinar si una compensación es justa. Pueblo v. Huyke, 70 D.P.R. 754, 757 (1950).


 “... [E]n la demanda se mencionarán, hasta donde sea posible al demandante determinarlo, los nombres de todas aquellas personas que ... deben ser notiñcad[a]s del procedimiento a los fines del derecho que puedan tener a la compensación que se fije ....” Se'c. 4 de la Ley de 12 de marzo de 1903 (32 L.P.R.A. see. 2905). Véase, también, la Regla 58.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Sólo cuando el Estado incumpla su obligación de hacer un esfuerzo razonable por incluir en el pleito a todas las partes con interés legítimo sobre la finca, es que surgiría una obligación directa del Estado hacia la parte no incluida y, aún así, dicha obligación sería subsidiaria a la que tienen el resto de las partes compensadas hacia la parte olvidada. Pueblo v. McCormick, Alcaide & Co., 78 D.P.R. 939, 947 y 951-952 (1956). Véase, también, Direct Mail Services, Inc. v. Best, 729 F.2d 672, 675 (10mo Cir. 1984).


 Véanse: E.L.A. v. Sociedad Protectora, 100 D.P.R. 844, 849 (1972); Pueblo v. McCormick, Alcaide & Co., supra, pág. 946; Direct Mail Services, Inc. v. Best, supra, pág. 675.


 El arrendatario no tiene derecho al valor en el mercado del contrato. Tam-poco tiene derecho a los daños y peijuicios que le ocasione la privación de su propie-dad mediante el proceso de expropiación. Véanse: United States v. Petty Motor Co., 327 U.S. 372, 377-378 (1946); U.S. v. 57.09 Acres of Land, More or Less, etc., 757 F.2d 1025, 1029 (9no Cir. 1985); Anotación, Eminent Domain: Measure and Elements of Lessee’s Compensation for Condemnor’s Taking or Damaging of Leasehold, 17 A.L.R.4th 337, 349 y 446-450 (1982). No nos obliga lo expresado sobre este tema en los casos Veve v. Lloreda, Juez de Distrito, 17 D.P.R. 564 (1911); American R.R. Co. of P.R. v. Quiñones, 15 D.P.R. 1 (1909), y Junta Escolar de Carolina v. Saldaña et al., 14 D.P.R. 348 (1908), debido a que éstos se fundamentan en el ya derogado (por la Ley Núm. 300 de 12 de abril de 1946) tercer párrafo del Art. 282 del Código Civil, 31 L.P.R.A. see. 1113, que disponía lo siguiente: “La indemnización comprenderá no sólo el valor de la cosa de la cual el propietario es privado, sino que también una remu-neración por los daños y perjuicios que se le ocasionen con la privación de la propiedad.” Véase Pueblo v. McCormick, Alcaide & Co., supra, pág. 949 esc. 6. Esto no significa que el Estado es inmune a acciones derivadas de su culpa o negligencia al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141.


 También se distingue aquí el caso Pueblo v. García, 66 D.P.R. 504, 510-514 (1946).


 Por ejemplo, se tendrá que tomar en consideración el efecto, sobre el valor en el mercado de la finca, de la cláusula de opción de compra en este contrato de arrendamiento. Mediante dicha cláusula, Yogui tenía la opción de comprar la finca durante un período específico de tiempo. Véanse las págs. 16-18 de la Escritura de Arrendamiento Núm. 2 de 5 de febrero de 1985, autorizada por el notario Ramón Moran Loubriel, junto a las págs. 5-6 de la Escritura de Acta Aclaratoria Núm. 15 de 20 de agosto de 1985, autorizada por el notario Ramón Moran Loubriel. Normal-mente la existencia de una opción como ésta disminuye el atractivo de la finca para un posible comprador, afectando así el valor en el mercado de la finca.


 Conviene recordar, sin embargo, que nuestra jurisprudencia ha reconocido que el arrendatario de una finca expropiada tiene derecho a participar de la justa compensación que el Estado deposite. Olivero v. Autoridad de Carreteras, 107 D.P.R. 301, 306 (1978); E.L.A. v. Sociedad Protectora, supra, pág. 850; Estado Libre v. Baldrich, 79 D.P.R. 680, 684-685 (1956); Pueblo v. McCormick, Alcaide & Co., supra, págs. 952-953. Para una discusión muy buena sobre este tema, véase R.E. Boyer y J.P. Wilcox, An Economic Appraisal of Leasehold Valuation in Condemnation Procedings, U. Miami L. Rev. 245, 261-275 (1993).
La jurisprudencia federal ha establecido las mismas normas bajo la Constitu-ción federal. Alamo Land & Cattle Co. v. Arizona, 424 U.S. 295, 303-304 (1976); United States v. Petty Motor Co., supra, pág. 381; Nichols’, supra, Sec. 12D.04[4], págs. 12D-52 a 12D-53; United States v. Right to Use, Etc., Land, Alexandria, Va., 484 F.2d 1140, 1145 (4to Cir. 1973), citando a Hancock v. United States, 155 F.2d 977, 978 (1er Cir.), cert. denegado, 329 U.S. 774 (1946).
Sobre el efecto de acuerdos contractuales entre arrendador y arrendatario sobre la distribución de la compensación entre ellos, véanse: Pennsylvania Ave. Dev. v. One Parcel of Land, Etc., 670 F.2d 289, 292, 294 (Cir. D.C. 1981); United States v. Petty Motor Co., supra, págs. 375-376; Alamo Land & Cattle Co. v. Arejona, supra, pág. 304; Fibreglas Fabricators, Inc. v. Kylberg, 799 P.2d 371, 376 (1990); United States v. Right to Use, Etc., Land, Alexandria, Va., supra.


 En Olivero v. Autoridad de Carreteras, supra, había un convenio entre la demandante y el Estado mediante el cual fijaron cierta cantidad como la compensa-ción justa y razonable por el valor de lo expropiado. La demandante reclamaba ade-más daños causados por actuaciones negligentes del Estado. Se decidió que la de-mandante no tenía derecho a indemnización por estos daños, ya que el Estado no había incurrido en negligencia. Id., págs. 305-308. Es en ese contexto que debe entenderse nuestra expresión en dicho caso sobre la ausencia de “circunstancias extraordinarias” justificantes de una partida adicional al justo valor en el mercado de la propiedad, según acordado éste por las partes. íd., pág. 307.